Exhibit 10.18 Commercial & Standby LC Amendment Application Global Trade Services Global Trade Services Standby Letter of Credit Department Commercial Letter of Credit Department 1900 5th Avenue North, 22nd Floor 10th Avenue, 2nd Floor Birmingham, AL 35203 Miami, FL 33178 Tel: (868) 828-6928 Tel: (877) 418-0365 Fax: (205) 264-6027 or (205) 264-6019 Fax:(786) 845-4952 Date: 05/24/2010 LC Number: Please issue an amendment to the referenced letter of credit substantially conforming with this application as shown below. In issuing the amendment you are expressly authorized to make such changes in the terms and conditions herein set forth below as you in your sole discretion may deem necessary and/or advisable. Existing Applicant Name and Address: Existing Beneficiary Name and Address: (no post office boxes) OCEAN BIO-CHEM, INC TRUSTEE-REGIONS BANK 4 ATTN: CORPORATE TRUST FORT LAUDERDALE, FL 33314 1, N,28TH FLOOR BIRMINGHAM, AL 35203 oIncrease amount by $ oDecrease amount by $ To new aggregate amount (before any drawings): Amend expiration date to be: 07/31/2011 Amend latest shipping date to be: Amend other terms and conditions: Commissions and fees are to be paid In advance and are non-refundable. This amendment will be issued subject to the current version of the ICC publication under which the original relevant letter of credit was Issued. Completion and submission of this form by applicant does not obligate Regions Bank to issue the requested amendment to the credit. Special issuance Instructions to Regions Bank: OCEAN BIO-CHEM INC. Account Party / Application Name Guarantor Name Authorized Account Party / Applicant Signature Authorized Guarantor Signature MICHAEL S. JENKINS Relationship Manager Name Relationship Manager Name Rev. 4.28.09 Commercial & Standby Amendment Application Form Page 1of 1 Commercial & Standby LC Amendment Application Global Trade Services Global Trade Services Standby Letter of Credit Department Commercial Letter of Credit Department 1900 5th Avenue North, 22nd Floor 10th Avenue, 2nd Floor Birmingham, AL 35203 Miami, FL 33178 Tel: (866) 828-6928 Tel: (877) 419-0365 Fax: (205) 264-6027 or (205) 264-6019 Fax: (786) 845-4952 Date: 05/24/2010 LC Number: Please issue an amendment to the referenced letter of credit substantially conforming with this application as shown below. In issuing the amendment you are expressly authorized to make such changes in the terms and conditions herein set forth below as you in your sole discretion may deem necessary and/or advisable. Existing Applicant Name and Address: Existing Beneficiary Name and Address: (no post office boxes) OCEAN BIO-CHEM, INC TRUSTEE- REGIONS BANK 4 ATTN: CORPORATE TRUST FORT LAUDERDALE, FL 33314 1, 28TH FLOOR BIRMINGHAM, AL 35203 o Increase amount by $ o Decrease amount by $ To new aggregate amount (before any drawings): Amend expiration date to be: 07/31/2011 Amend latest shipping date to be: Amend other terms and conditions: Commissions and fees are to be paid in advance and are non-refundable. This amendment will be issued subject to the current version of the ICC publication under which the original relevant letter of credit was issued. Completion and submission of this form by applicant does not obligate Regions Bank toissue the requested amendment to the credit. Special issuance instructions to Regions Bank: OCEAN BIO-CHEM INC. Account Party / Application Name Guarantor Name Authorized Account Party / Applicant Signature Authorized Guarantor Signature MICHAEL S. JENKINS Relationship Manager Name Relationship Manager Signature Rev. 4.28.09 Commercial & Standby Amendment Application Form Page 1 of 1
